Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered November 30, 2007, which, in an action for medical malpractice, granted defendants’ motion for summary judgment dismissing the complaint as barred by the statute of limitations, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
The record presents triable issues of fact as to whether plaintiff received continuous treatment with respect to her colon, where her expert opined that she was receiving treatment for gastroinestinal disorders which were symptomatic of the colon cancer defendants failed to diagnose (see Hein v Cornwall Hosp., 302 AD2d 170, 174 [2003]; Hill v Manhattan W. Med. Group—H.I.P., 242 AD2d 255 [1997]). There are also questions regarding whether there was an expectation of further treatment demonstrated by defendant doctor’s instructions that plaintiff return for continued treatment following her last appointment (compare O’Donnell v Siegel, 49 AD3d 415, 417 [2008]). Concur—Mazzarelli, J.P., Andrias, Gonzalez, Moskowitz and Renwick, JJ.